[J-59-2019]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


 DIANNE C. MAGEE,                         :   No. 34 MAP 2019
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court at No. 168 MD
                                          :   2019 dated March 26, 2019.
             v.                           :
                                          :   SUBMITTED: April 11, 2019
                                          :
 KATHY BOOCKVAR, ACTING                   :
 SECRETARY OF STATE,                      :
                                          :
                   Appellee               :


                                     ORDER


PER CURIAM                                         DECIDED: April 15, 2019
      AND NOW, this 15th day of April, 2019, the Order of the Commonwealth Court is

Affirmed.